Exhibit 10.4

ANGIOTECH PHARMACEUTICALS, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

(for Canadian Participants)

Angiotech Pharmaceuticals, Inc. (the “Company”) hereby grants the following
award to the Participant named below in accordance with and subject to the
terms, conditions and restrictions of this Award Agreement, together with the
provisions of the 2011 Stock Incentive Plan of the Company (the “Plan”) dated
May 12, 2011:

 

Name of Participant:   [                ] Grant Date:   [                ]

Number of RSUs Granted:   [                ]

 

1. The terms and conditions of the Plan are hereby incorporated by reference as
terms and conditions of this Award Agreement and all capitalized terms used
herein, unless expressly defined in a different manner, have the meanings
ascribed thereto in the Plan.

 

2. Vesting Schedule: [Insert vesting schedule]

 

3. Settlement of RSUs shall be made as soon as practical following receipt by
the Company of a written request from the Participant made after the Award has
become Vested for delivery of the Shares issuable under the Award. Settlement
shall be made by issuing one fully paid non-assessable Share for each RSU. Share
Certificates evidencing such issuance will be delivered to the Participant as
soon as practicable after the request from the Participant for delivery has been
received by the Company.

 

4. No fractional Shares will be issued pursuant to an Award granted hereunder.
If, as a result of any adjustment to the number of Shares issuable pursuant to
an Award granted hereunder pursuant to the Plan, the Participant would be
entitled to receive a fractional Share, the Participant has the right to acquire
only the adjusted number of full Shares and no payment or other adjustment will
be made with respect to the fractional Shares so disregarded.

 

5. Nothing in the Plan or in this Award Agreement will affect the Company’s
right, or that of a Related Entity, to terminate the employment or term of
office or engagement of a Participant at any time for any reason whatsoever. At
any time that the Shares are not listed on any stock exchange, Shares issued
upon settlement of this Award shall be subject to Repurchase Rights pursuant to
Section 13 of the Plan.

 

6. Each notice relating to an award of RSUs must be in writing and signed by the
Participant. All notices to the Company must be delivered personally or by mail
and must be addressed to Option Administrator of the Company. All notices to the
Participant will be addressed to the principal address of the Participant on
file with the Company.

 

7. The settlement of this Award is subject to the Participant making
satisfactory arrangements with the Company for satisfaction of withholdings or
other required deduction amounts related to the settlement as contemplated in
the Plan.

 

8. The Participant hereby agrees that:

 

  (a) the Company may cease to be a reporting issuer in Canada at any time;

 

  (b) any rule, regulation or determination, including the interpretation by the
Board of the Plan, the Award granted hereunder and, if applicable, its exercise,
is final and conclusive for all purposes and binding on all persons including
the Company and the Participant; and

 

  (c) the grant of the Award does not affect in any way the right of the Company
or any Affiliated Company to terminate the employment of the Participant.



--------------------------------------------------------------------------------

9. This Award Agreement has been made in and is to be construed under and in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

 

10. This Award Agreement may be executed in one or more counterparts, and by
facsimile or other electronic means, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.

 

ANGIOTECH PHARMACEUTICALS, INC. By:  

 

  Authorized Signatory

I have read the foregoing Award Agreement and hereby accept the Award of RSU’s
in accordance with and subject to the terms and conditions of such Agreement and
the Plan. I understand that I may review the complete text of the Plan by
contacting Option Administrator of the Company. I agree to be bound by the terms
and conditions of the Plan governing the Award.

 

 

   

 

Date Accepted     Participant’s Signature    

 

   

Participant’s Name

(Please Print)

 

- 2 -